Case 1:20-cv-10959-LGS Document 1-11 Filed 12/28/20 Page 1 of 64
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 2 of 64
                                                                                      Data Shows | Patch


                                                                                                                     Sign up

                                                               Upper East Side, NY
              News Feed                               Neighbor Posts                               Classiﬁeds   Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG




   Crime & Safety
   Shared from New York City, NY

   Shootings Up 166 Percent In NYC, New NYPD Data Shows
   Citywide crime statistics for August released Wednesday show a shooting spike,
   53 murders, as well as sustained police anti-gun arrests.
   By Matt Troutman, Patch Staff
   Sep 2, 2020 11:35 am ET

         Like 365      Share                                                                                       Replies (22)




https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows                              1/10
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 3 of 64
                                                                                      Data Shows | Patch




     Citywide crime statistics for August released Wednesday show a shooting spike, 53 murders, as well as sustained
     police anti-gun arrests. (David Allen/Patch)


     NEW YORK CITY — Violence lingered in the air and bullets rained over New York City in
     August, according to newly-released crime statistics.


     Shootings jumped 166 percent compared to August last year, the NYPD data shows. The
     incidents — 242 of them — ticked up in every borough but Staten Island, police said.


     Murders, whether by gun or not, numbered 53 — a 47 percent increase from last August,
     police said. They're up 34 percent as a whole this year, according to data.



                                                                       Subscribe




https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows                   2/10
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 4 of 64
                                                                                      Data Shows | Patch

     Mayor Bill de Blasio, when asked Wednesday about the numbers, returned to his refrain
     that a "perform storm" of circumstances related to the coronavirus pandemic is to
     blame for the violence surge. He expressed conﬁdence that growing cooperation
     between communities and NYPD will tamp down the spike, but warned it may take time.


     "We're not going to see an overnight turnaround," he said.


     The crime statistics do show a potentially-positive anti-violence measurement — gun
     arrests in August increased to 359 after a dip amid the pandemic and widespread
     protests over police brutality. The level is roughly equal to the number of gun arrests in
     August last year.


     And crime overall between August 2019 and August 2020 actually held steady, with total
     incidents for both months at about 9,000 each. That's because some crimes like grand
     larcenies and rapes dipped while others like shootings spiked.


        Thank (1)          Reply (22)            Share



   To request removal of your name from an arrest report, submit these required items to arrestreports@patch.com.



     More from Upper East Side

    Business | 6d
    Bed Bath & Beyond To Close Upper East Side Store: Report



    Business | Sep 9
    Weekend Shopping Event Aims To Revive Madison Avenue



    Restaurants & Bars | Sep 15
    Anita Gelato Serves Up Sweet Scoops In Glitzy New UES
    Location



                                                                See more local news

https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows                3/10
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 5 of 64
                                                                                      Data Shows | Patch

     Local Events                                                                                             + Post event

     Upcoming

      After COVID-19: What's Next for East Harlem?
      Tue, Sep 29, 2020 at 6:00 PM
      Upper East Side, NY




      MSNBC Anchor, ALICIA MENENDEZ on Anne Klein's WOMEN
      WHO DO Series
      Wed, Sep 30, 2020 at 12:00 PM
      Upper East Side, NY



      Book Club: Energy Medicine: The Science and Mystery of Healing
      Wed, Sep 30, 2020 at 6:00 PM
      Upper East Side, NY




     Featured

      Open House Great Location
      Sun, Sep 27, 2020 at 1:00 PM




      NYC High School Admissions Has Changed: Now What?
      Mon, Sep 28, 2020 at 7:00 PM




      WEBINAR: Quarterly Investment Outlook
      Wed, Oct 7, 2020 at 7:00 PM




                                                                   See more events



     Neighbor Posts                                                                                    + Ask a Question

    Local Question

https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows                         4/10
9/27/2020          Case 1:20-cv-10959-LGS
                                       ShootingsDocument        1-11
                                                 Up 166 Percent In       Filed
                                                                   NYC, New    12/28/20
                                                                            NYPD               Page 6 of 64
                                                                                 Data Shows | Patch

             Nanci Zimmerman, Neighbor
             Upper East Side, NY | 1d

    I have not been following NY State politics as closely as I should, so when I recently saw posters in
    my neighborhood for Judith Graham running for State Assembly, I wondered who she was and what
    party she is aﬃliated with. This information is nowhere on her many posters.
     Read more

         Thank (1)          Reply (15)            Share


    Local Question
             Charlotte mueller, Neighbor
             Upper East Side, NY | 1d

    I just went to far Rockaway by ferry. A delightful trip. To my dismay there are NO portopotties at the
    station. When is the parks department going to look after this necessity for travelers who are waiting
    to board or those who have just arrived. Many thanks for your help.

         Thank (1)          Reply (7)           Share


             Chuck Klemballa, Neighbor
             Upper East Side, NY | 2d

    Sad to say that Writing Room will be closing on Sunday, 9/27. Rent negotiations failed and lack of
    outdoor space due to bus stop too much to overcome. Had my last happy hours oysters last
    evening.

         Thank (2)           Reply (3)           Share


             Paula G, Neighbor
             Upper East Side, NY | 1d | Edited

    Overwhelmed by trash along East River north of Carl Schurz? Meet me Monday mornings@10 on
    Ferry Pier. Bring trash BAG Gloves. Smile like no one can see you!

         Thank (4)           Reply (3)           Share


    Local Question
             Bunny Blei, Neighbor
             Upper East Side, NY | 3d

    I was at TJMax and saw men working at the former Food Emporiums
    Anyone know if Trader Joe’s is really coming.

         Thank (3)           Reply (8)           Share


             richard barr, Neighbor
             Upper East Side, NY | 4d

https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows          5/10
9/27/2020        Case 1:20-cv-10959-LGS ShootingsDocument        1-11
                                                  Up 166 Percent In       Filed
                                                                    NYC, New    12/28/20
                                                                             NYPD               Page 7 of 64
                                                                                  Data Shows | Patch

    My cohelper moved. and could not take her well caredfor , 3 lovely & healthy,immunized cats with
    her. They are indoor/outdoor, shorthaired, neuterd,well behaved and need a new home. They are
    good 'mousers' as well and like leftovers. They are currently housed in NJ but they can be brought to
    Read more
         Thank           Reply (2)           Share


    Local Question
             Nanci Zimmerman, Neighbor
             Upper East Side, NY | 5d
    Hi,
    I'd love to get in touch with Dolly who sells the Challah bread but I don't use Instagram. Is there
    another way I might get in touch to order a bread? Thanks,

         Thank           Reply (3)           Share


             Martin Smith, Neighbor
             Upper East Side, NY | 6d
    I am a tenant at 440 East 81st Street. I have been having a mouse problem--currently--and on and off
    over time. The building doesn't seem to know how to correct this issue. I have left a message with
    the NYC Dept of Health--contacted the landlord's oﬃce and had hoped the super could ﬁx the
     Read more
         Thank           Reply (12)           Share


             Jeffrey Nogee, Neighbor
             Upper East Side, NY | 6d

    Congratulations to NYC DOT. The new bike lane on East 62nd between First and York is now up and
    traﬃc is not running. By taking away the left lane on a main access to the FDR Drive and the east
    side exit to the 59th Street Bridge traﬃc backs up from York all the way onto the Bridge even early
     Read more
         Thank (3)           Reply (6)           Share


    Local Question
             Katie K, Neighbor
             Upper East Side, NY | Sep 20

    What are your favorite Chinese take out spots in the neighborhood?

         Thank (1)          Reply (6)           Share



                                                            See more neighbor posts



https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows           6/10
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 8 of 64
                                                                                      Data Shows | Patch

     Local Classiﬁeds                                                                                   + Post classiﬁed

    Featured Classiﬁed |              Gigs & Services | 1d
    Coaching for a Winning College Essay




    Featured Classiﬁed |              Housing | 3d
    For sale! 102 Chatham Street in Chatham, NJ




    Featured Classiﬁed |              Housing | 3d
    For Sale: Charming 19 Orchard Rd, Chatham, NJ




    Featured Classiﬁed |              For Sale | 3d
    This gorgeous 2 bedroom Co-op For SALE $537,00




    Featured Classiﬁed |              Announcement | 4d
    Honoring Funeral Directors - Our Last Responders




    Featured Classiﬁed |              Job Listing | 4d
    P/T Saturday's Only Associate

    Featured Classiﬁed |              Housing | 6d
    Custom home

    Featured Classiﬁed |              Gigs & Services | Sep 16
    Free Divorce and Family Mediation

    Featured Classiﬁed |              For Sale | 4d
    $7.99-17.99 Holiday Fabric Face Masks, Kids & Adult size
https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows                       7/10
9/27/2020               Case 1:20-cv-10959-LGS
                                            ShootingsDocument        1-11
                                                      Up 166 Percent In       Filed
                                                                        NYC, New    12/28/20
                                                                                 NYPD               Page 9 of 64
                                                                                      Data Shows | Patch




    Featured Classiﬁed |              Announcement | Sep 19
    Home with someone with memory issues? Virtual paid study starting




                                                                See more classiﬁeds




 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring


https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows               8/10
9/27/2020              Case 1:20-cv-10959-LGS     Document
                                           Shootings Up 166 Percent1-11    Filed
                                                                   In NYC, New   12/28/20
                                                                               NYPD               Page 10 of 64
                                                                                    Data Shows | Patch




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows              9/10
9/27/2020              Case 1:20-cv-10959-LGS     Document
                                           Shootings Up 166 Percent1-11    Filed
                                                                   In NYC, New   12/28/20
                                                                               NYPD               Page 11 of 64
                                                                                    Data Shows | Patch

  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/upper-east-side-nyc/s/h89t6/shootings-166-percent-nyc-new-nypd-data-shows              10/10
9/27/2020                   Case 1:20-cv-10959-LGS       Document
                                               Shootings Up 166 Percent In 1-11
                                                                           NYC, NewFiled 12/28/20
                                                                                    NYPD Data            Page
                                                                                              Shows | News Break 12 of 64

         Download News Break APP    |        Add to Chrome                                     Publishers   Advertisers   About          Mission      Careers      Contact


                                                             Home         Local        Classifieds                         Your city or ZIP code                  Sign in



News Break                   New York State                    New York           Shootings Up 166 Percent In NYC, New NYP...


Shootings Up 166 Percent In NYC, New NYPD Data
Shows
        Upper East Side Patch
                                             Follow
        25d




                                                                                                                              Trending People

                                                                                                                                          Donald Trump
                                                                                                                                          Donald John Trump is the 45th
                                                                                                                                          President of the United States, in…

                                                                                                                                          Joe Biden
                                                                                                                                          Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                          is an American politician who is…

                                                                                                                                          Chuck Schumer
                                                                                                                                          Charles Ellis Schumer (; born
                                                                                                                                          November 23, 1950) is an…

                                                                                                                                          Mitch Mcconnell
                                                                                                                                          Mitch McConnell is a US
                                                                                                                                          Republican senator who has bee…

                                                                                                                                          Joe Montana
NEW YORK CITY — Violence lingered in the air and bullets rained over New York City                                                        A football enthusiast from a
in August, according to newly-released crime statistics. Shootings jumped 166 percent                                                     young age, Joe Montana, started…

compared to August last year, the NYPD data shows. The incidents — 242 of them —
ticked up in every borough but Staten Island, police said.
                                                                                                                            Trending News
  NYPD           Police Brutality       Staten Island     New York City Police Department


  COVID-19 Pandemic             Nypd        Police Shootings      Arrests In Murders       City Police


  Gun Arrests          Citywide Crime Statistics        Newly-released Crime Statistics      August




                                                                                                                             Golden State News Break | 9h
Bill De Blasio

                                                                                                                            Report: NFL legend Joe
                                                   Read Full Story                                                          Montana thwarts
                                                                                                                            kidnapping of grandchild
                                                                                                                                  2900        1665       Share
Sponsored Stories
                                                                                       Recommended by




https://www.newsbreak.com/news/2053143564788/shootings-up-166-percent-in-nyc-new-nypd-data-shows                                                                              1/3
9/27/2020               Case 1:20-cv-10959-LGS       Document
                                           Shootings Up 166 Percent In 1-11
                                                                       NYC, NewFiled 12/28/20
                                                                                NYPD Data            Page
                                                                                          Shows | News Break 13 of 64
                                                                                                                           The Hill | 13h
       Download News Break APP   |      Add to Chrome                                    Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home         Local       Classifieds                              Dwayne Johnson backs
                                                                                                                          Your city or ZIP code Sign in
                                                                                                                          Biden in first public
                                                                                                                          presidential endorsement
                                                                                                                              460        1645       Share




Comments / 0                                                                                                              New York, NY Newsletter


                                        Sign in     to post a message

                                                                                                                             We will send daily local briefing to
                                                                                                                             your mailbox.
Published by
                                                                                                                               Email Address

      Upper East Side Patch                                                                           Follow
                                                                                                                                               Subscribe
Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…
                                                                                                                          Paid Content                      by
    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share




Sponsored Link                                                                   Recommended by



https://www.newsbreak.com/news/2053143564788/shootings-up-166-percent-in-nyc-new-nypd-data-shows                                                                           2/3
9/27/2020               Case 1:20-cv-10959-LGS       Document
                                           Shootings Up 166 Percent In 1-11
                                                                       NYC, NewFiled 12/28/20
                                                                                NYPD Data            Page
                                                                                          Shows | News Break 14 of 64

       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

    Chinatown                                                                    Chelsea
    Newport                                                                      Hoboken
    Weehawken                                                                    Long Island City
    Jersey City                                                                  Brooklyn
    West New York                                                                Manhattan
    Yorkville                                                                    Sunnyside

    Categories
    Coronavirus                                                                  Crime & Safety
    Traffic & Transit                                                            Weather
    Living                                                                       Accident
    Lifestyle                                                                    Municipal
    Real Estate                                                                  Sports
    Obituary                                                                     Education

    Recommended Cities
    NYC News                                                                     Detroit News
    Denver News                                                                  Chicago News
    Austin News                                                                  San Jose News
    Columbus News                                                                Fort Worth News
    Phoenix News                                                                 San Diego News

    Company                                                                      Local News
    About                                                                        Map
     Mission                                                                     Publishers
     Contact                                                                     Advertisers
     Careers

     Legal                                                                       Support

     Do Not Sell My Info                                                         Help Center

     Topics

    Election 2020
    Coronavirus




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.



https://www.newsbreak.com/news/2053143564788/shootings-up-166-percent-in-nyc-new-nypd-data-shows                                                               3/3
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 15 of 64


                                                                                                                               Log in

                                                          Mount Vernon, NY                       Follow

               News Feed                              Neighbor Posts                               Classiﬁeds       Calendar


                  BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Community Corner
   Shared from North Fork, NY

   Staff, Visitors Brought Coronavirus To Nursing Homes:
   DOH Report
   Data says 37,500 nursing home staff members, 1 in 4 of 158,000 nursing home
   workers in NY — were infected with COVID between March and June.
   By Lisa Finn, Patch Staff
   Jul 6, 2020 9:02 pm ET | Updated Jul 6, 2020 9:14 pm ET

         Like 156      Share                                                                                             Replies (2)




https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report                            1/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 16 of 64




     Peconic Landing in Greenport was one of the many nursing homes in New York State hit hard by the coronavirus.
     (Lisa Finn.)


     SUFFOLK COUNTY, NY — Staff and visitors brought the coronavirus into nursing homes
     across New York State, a new report by the Department of Health concluded.


     According to the report, "Factors Associated with Nursing Home Infections and
     Fatalities in New York State During the COVID-19 Global Health Crisis," which was
     released on Monday, several factors were clear after examining the data — and they
     indicated that the spread of coronavirus was related to staff or visitors, not patients
     transferred from hospitals or other facilities.




https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             2/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 17 of 64

     At Peconic Landing in Greenport, for example, a per diem employee tested positive for
     the coronavirus in March.



                                                                       Subscribe



     About 6,432 coronavirus deaths have been reported in nursing homes in New York, or 21
     percent of the total number of deaths, the report said.


     "Employee infections were related to the larger community spread and employee
     transmission has the strongest correlation to nursing home fatalities," the DOH report
     said.


     According to data submitted by nursing homes, 37,500 nursing home staff members —
     one in four of the state's approximately 158,000 nursing home workers — were infected
     with COVID-19 between March and early June 2020, the study said.


     The data also suggests that nursing home quality and admissions policies were not a
     factor in mortality from COVID.


     "Comparing nursing home policies and mortality rate timelines suggests COVID-19
     transmission is strongly correlated to nursing home employees entering the facility.
     Early in the COVID-19 pandemic, the consensus among public health experts suggested
     asymptomatic people did not spread the disease and asymptomatic positive or presumed
     positive employees were allowed to continue to work," the report said. "Later in the
     crisis, public health experts were forced to reverse this position as it became clear from
     the data that asymptomatic people could transmit the disease."


     NYSDOH also analyzed the timing of the COVID-positive staff infections and the timing
     of nursing home deaths, the study said. "Based on published data, the average length of
     time between COVID-19 infections to death is between 18 to 25 days. Therefore, the link
     between the timing of staff infection and nursing home mortality is supported by the
     fact that the peak number of nursing home staff reported COVID-19 symptoms on March
     16, 2020 — 23 days prior to the date of the peak nursing home fatalities, which occurred
     on April 8, 2020. It is likely that thousands of employees who were infected in mid-
https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             3/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 18 of 64

     March transmitted the virus unknowingly — through no fault of their own — while
     working, which then led to resident infection."


     In addition, the report said, independent testing done by BioReference in May showed 29
     percent of nursing home employees surveyed had COVID antibodies.


     "Extrapolating the data means that approximately one in three nursing home workers
     were infected," the report said. "Such a high percentage of employees having at one time
     been positive for COVID-19 suggests a strong correlation to contributing to the spread to
     patients. Our analysis brings to the forefront the possibility of transmission from staff as
     an important mode of transmission. If states had accurate information about COVID
     transmission at an earlier time and had the testing capacity to detect asymptomatic but
     infected individuals, other procedures might have been taken," the report said.


     For example, all asymptomatic employees should have been barred from facilities as if
     they were symptomatic, which is the current policy, the report said. If widespread
     testing was available earlier, all employees could have been tested earlier, the report
     concluded.


     Some have protested that those with coronavirus should not have been admitted, or re-
     admitted, to nursing homes, and questioned if that might have caused the spike in
     deaths; the report, however, refuted those concerns.


     Speaking on the report at a press brieﬁng Monday, Gov. Andrew Cuomo said visitors
     were not initially barred from nursing homes; that did not happen until mid-March, he
     said. "By that time, the virus was in the nursing homes," he said. "At that time we
     weren't testing anybody, testing was just starting and if you look at when the visitors
     were allowed in, up until about mid March the spike in the nursing homes was seven
     days, 14 days after that," Cuomo said. "The report said between family coming in and
     the staff — they were the transporters of the virus."


     He added that from "Day 1, we all knew that nursing homes were the most vulnerable
     place," which is why, Cuomo said, he made the decision to ban visitors despite how
     difﬁcult it was for seniors in nursing homes not to see loved ones for months.



https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             4/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 19 of 64

     The report concluded that the issues faced are national issues that must be addressed
     through, for example, better training of staff, enhanced and rapid testing, and better
     coordination with other healthcare facilities. "Nursing homes and other congregate
     settings will pose a continued risk for the coronavirus or another public health threat in
     the future that attacks older adults," the report said.


        Thank           Reply (2)           Share




                                                                See more local news

                                                                        Loading...
 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring

https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             5/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 20 of 64




  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance

  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers

https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             6/7
10/4/2020              Case 1:20-cv-10959-LGS         Document
                                         Staff, Visitors               1-11To Nursing
                                                         Brought Coronavirus   FiledHomes:
                                                                                      12/28/20     Page
                                                                                           DOH Report | Patch 21 of 64

  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                              Terms of Use         Privacy Policy

                                                      © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h640q/staff-visitors-brought-coronavirus-nursing-homes-doh-report             7/7
10/4/2020              Case 1:20-cv-10959-LGS           Document
                                       Staff, Visitors Brought          1-11
                                                               Coronavirus        Filed
                                                                           To Nursing    12/28/20
                                                                                      Homes: DOH Report | Page    22 of 64
                                                                                                          News Break

       Download News Break APP   |       Add to Chrome                                 Publishers     Advertisers   About          Mission      Careers      Contact


                                                         Home      Local       Classifieds                           Your city or ZIP code                  Sign in



News Break              New York State                   New York          Staff, Visitors Brought Coronavirus To N...


Staff, Visitors Brought Coronavirus To Nursing Homes:
DOH Report
      Mount Vernon Patch
                                     Follow
      07-07




                                                                                                                        Trending People

                                                                                                                                    Donald Trump
                                                                                                                                    Donald John Trump is the 45th
                                                                                                                                    President of the United States, in…

                                                                                                                                    Joe Biden
                                                                                                                                    Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                    is an American politician who is…

                                                                                                                                    Melania Trump
                                                                                                                                    Melania Trump is the First Lady of
                                                                                                                                    the United States of America. He…

                                                                                                                                    Mark Meadows


                                                                                                                                    Kellyanne Conway
                                                                                                                                    Kellyanne Conway is an American
SUFFOLK COUNTY, NY — Staff and visitors brought the coronavirus into nursing                                                        political analyst and pollster, wh…
homes across New York State, a new report by the Department of Health concluded.
According to the report, 'Factors Associated with Nursing Home Infections and
Fatalities in New York State During the COVID-19 Global Health Crisis,' which was                                     Trending News
released on Monday, several factors were clear after examining the data — and they
indicated that the spread of coronavirus was related to staff or visitors, not patients
transferred from hospitals or other facilities.

  Global Health     Coronavirus Disease 2019          Employment     Disease      Community Spread


  Testing     New York (state)       Suffolk County       Nursing Homes      Department Of Health
                                                                                                                       Fox News | 5h
  Home Health       Factors Associated        BioReference      Nursing Home Infections         DOH

                                                                                                                      Trump could be discharged
                                                                                                                      from the hospital as soon
                                                                                                                      as Monday
  Andrew
  Cuomo
                                                                                                                            4488        4640       Share


                                              Read Full Story


Sponsored Stories
                                                                               Recommended by


                                                                                                                       CBS New York | 1d


https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                               1/6
10/4/2020              Case 1:20-cv-10959-LGS           Document
                                       Staff, Visitors Brought          1-11
                                                               Coronavirus        Filed
                                                                           To Nursing    12/28/20
                                                                                      Homes: DOH Report | Page    23 of 64
                                                                                                          News Break

       Download News Break APP   |     Add to Chrome                                  Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                      Trump's physician says he
                                                       Home       Local        Classifieds                            is fever-free
                                                                                                                      Your city or ZIP code and notSign in

                                                                                                                      currently on oxygen
                                                                                                                             5539        6483       Share




                                                                                                                       New York, NY Newsletter




Comments / 0                                                                                                             We will send daily local briefing to
                                                                                                                         your mailbox.

                                      Sign in     to post a message                                                          Email Address


                                                                                                                                              Subscribe
Published by
      Mount Vernon Patch                                                                           Follow              Paid Content                        by


Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment       Share



Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
any of it, here is a roundup of the most-read articles to catch you up.

    Comment       Share




Top News
                                                                              Recommended by



      Sponsored     1/5




      CBS New York
                                                                                                   Follow
        Manhattan, NY | 6h

Police Release Video Of Suspect Wanted In Deadly Stabbing At Chambers Street Subway
Station
NEW YORK (CBSNewYork) — Police continue to search for the man they believe stabbed another man to…

https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                               2/6
10/4/2020                Case 1:20-cv-10959-LGS           Document
                                         Staff, Visitors Brought          1-11
                                                                 Coronavirus        Filed
                                                                             To Nursing    12/28/20
                                                                                        Homes: DOH Report | Page    24 of 64
                                                                                                            News Break
    23 Download
          ShareNews Break APP |             Add to Chrome                                  Publishers       Advertisers   About     Mission        Careers   Contact



  Manhattan, NY | Gothamist.com | 5h
                                                            Home      Local        Classifieds                             Your city or ZIP code             Sign in
Video Shows SUV Driver Speeding Into Crowd Of Protesters On Bikes In NYC
An SUV driver sped into a crowd of cyclist protesters demonstrating against police brutality in Manhattan o…

    8       Share



  New York, NY | NEWS10 ABC | 6h

SNL jokes about Trump’s COVID-19 diagnosis; Jim Carrey debuts as Biden
NEW YORK (NEXSTAR) — Saturday Night Live returned for its 46th season on Saturday and didn’t hold back…

    2       Share



  New York, NY | marylandmatters.org | 5h

Frank DeFilippo: Between Trump and Debtor’s Prison
There is a spreading notion, whether by evidentiary conviction or wishful thinking, that the presidency is the…

    Comment         Share


  New York, NY | News 12 | 5h

Family, residents remember girl killed at Bensonhurst intersection
A vigil was held at Benson Playground for a young girl who was fatally struck by an armored truck last week…

    Comment         Share



  New York, NY | Bronx Times | 6h

How to choose the best type of high school for your teen
High school will surely look different this year with blended learning, but we’re confident NYC schools will…

    Comment         Share


  New York, NY | ComicBook | 4h

Police Have Questioned Someone in Relation to Attack on Rick Moranis
Earlier this week, beloved actor Rick Moranis was attacked on the street in New York. Based on the video, it…

    1       Share



  New York, NY | kulturehub.com | 4h

Rethinking the ‘new normal’: How the pandemic has forced us to open our eyes
Last week New York City restaurants opened indoor dining at 25% capacity. New Yorkers can finally now eat…

    Comment         Share



        94.3 The Point
                                                                                                        Follow
         New York, NY | 4h

Bethenny Frankel Slams Kylie Jenner for Showing Stormi Wearing $12,000 Backpack During
Pandemic
Bethenny Frankel slammed Kylie Jenner for sharing a photo of her 2-year-old daughter Stormi wearing a…

    1       Share



  New York, NY | amny.com | 5h

Police say they banged on Breonna Taylor’s door 30 to 90 seconds: recordings
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    1       Share



  New York, NY | NBC New York | 3h

NYC Businesses, Schools to Close Wednesday in 9 Zip Codes If Approved By State

https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                            3/6
10/4/2020               Case 1:20-cv-10959-LGS           Document
                                        Staff, Visitors Brought          1-11
                                                                Coronavirus        Filed
                                                                            To Nursing    12/28/20
                                                                                       Homes: DOH Report | Page    25 of 64
                                                                                                           News Break
NYC asked for state approval to shutdown
       Download News Break APP |
                                         all non-essential businesses and schools in 9 zip
                                       Add to Chrome
                                                                                           codes with… Advertisers
                                                                                        Publishers                   About     Mission        Careers   Contact

    2       Share
                                                       Home         Local        Classifieds                          Your city or ZIP code             Sign in

        Forest Hills Patch
                                                                                                     Follow
         New York, NY | 4h

Forest Hills: 5 Newest Homes To Hit The Market
FOREST HILLS, NY — When you're in the market for a new place, keeping tabs on all the latest listings can…

    Comment         Share



  New York, NY | Middletown Press | 7h

Central Park carriage horses back on the job after 6 months
NEW YORK (AP) — Central Park's carriage horses have returned to work for the first time since the…

    Comment         Share



        Salon
                                                                                                     Follow
         New York, NY | 6h

How the pandemic has changed life for new parents
When Carrie Anderson got pregnant, she had expectations of what the next year would look like: a baby…

    Comment         Share



  New York, NY | BET | 5h

Driver Mows Down Cyclists At Peaceful NYC BLM Protest
New York City police investigators are on the hunt for the driver of a black SUV that mowed down peaceful…

    2       Share


  New York, NY | NY Daily News | 7h

We ain’t afraid of no COVID: Haunted houses opening with precautions to leave scary reality at
the door
As if the reality of 2020 isn’t scary enough. New Yorkers — or gluttons for punishment — who haven’t had…

    1       Share



        Hudson Valley Post
                                                                                                     Follow
         New York, NY | 6h

Is New York the Safest State For Reopening Schools?
This school year is much different than others due to COVID-19. Some students are in a classroom, while…

    Comment         Share


  New York, NY | Gothamist.com | 4h

Coronavirus Updates: Cuomo To Launch New State Task Force Enforcing Rules In Hotspots
This is our daily update of breaking COVID-19 news for Sunday, October 4th, 2020. Previous daily updates…

    5       Share



  New York, NY | abc7ny.com | 6h

Navy veteran surprised with cards from around the world marking her 99th birthday
LONG ISLAND, New York (WABC) -- A Navy veteran on Long Island received quite the surprise on her 99th…

    Comment         Share



  New York, NY | New York Post | 8h

30 products on sale this weekend that you’ll actually want to buy
TikTok marketing is a must in 2020. Get up to speed with this $29 course. This weekend, the New York Post…

    Comment         Share


https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                       4/6
10/4/2020                Case 1:20-cv-10959-LGS           Document
                                         Staff, Visitors Brought          1-11
                                                                 Coronavirus        Filed
                                                                             To Nursing    12/28/20
                                                                                        Homes: DOH Report | Page    26 of 64
                                                                                                            News Break

Sponsored  Link
     Download News Break APP    |     Add to Chrome                                 Publishers
                                                                             Recommended by        Advertisers   About     Mission        Careers   Contact


                                                      Home       Local       Classifieds                          Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                   Newport
     Chelsea                                                                     Hoboken
     Long Island City                                                            Jersey City
     Weehawken                                                                   Brooklyn
     Union City                                                                  Guttenberg
     West New York                                                               Astoria

     Categories

     Coronavirus                                                                 Crime & Safety
     Traffic & Transit                                                           Weather
     Living                                                                      Accident
     Lifestyle                                                                   Municipal
     Real Estate                                                                 Sports
     Obituary                                                                    Education

     Recommended Cities
     NYC News                                                                    Detroit News
     Denver News                                                                 Chicago News
     Austin News                                                                 San Jose News
     Columbus News                                                               Fort Worth News
     Phoenix News                                                                San Diego News

     Company                                                                     Local News

     About                                                                       Map
     Mission                                                                     Publishers
     Contact                                                                     Advertisers
     Careers

     Legal                                                                       Support

     Do Not Sell My Info                                                         Help Center

     Topics

     Election 2020
     Coronavirus




                                                                  Terms of Use   Privacy Policy

https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                   5/6
10/4/2020              Case 1:20-cv-10959-LGS           Document
                                       Staff, Visitors Brought          1-11
                                                               Coronavirus        Filed
                                                                           To Nursing    12/28/20
                                                                                      Homes: DOH Report | Page    27 of 64
                                                                                                          News Break

       Download News Break APP   |    Add to Chrome          © 2020 Particle Media. AllPublishers
                                                                                        Rights Reserved.
                                                                                                      Advertisers   About     Mission        Careers   Contact


                                                      Home        Local        Classifieds                           Your city or ZIP code             Sign in




https://www.newsbreak.com/news/1595872636270/staff-visitors-brought-coronavirus-to-nursing-homes-doh-report                                                      6/6
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY28  of 64
                                                                                                                      Patch


                                                                                                                                 Sign up

                                                                 Upper East Side, NY
               News Feed                               Neighbor Posts                                Classiﬁeds             Calendar


                             Coronavirus Surge Expected As Fall, Winter Approach: BLOG


   Schools


   Teachers Denounce Hunter Schools' Reopening Plan At
   Protest
   Protesting staff said the school, which is run by CUNY, is the only one in the city
   that won't reopen with COVID-19 testing and inspections.
   By Nick Garber, Patch Staff
   Sep 16, 2020 6:38 pm ET | Updated Sep 16, 2020 9:58 pm ET

         Like 780       Share                                                                                                     Reply (1)




https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                                        1/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY29  of 64
                                                                                                                      Patch
     Barbara Bowen, chair of the CUNY Professional Staff Congress, speaks at a protest against the Hunter College
     Campus Schools' reopening plan, Sept. 16, 2020. (Nick Garber/Patch)




     UPPER EAST SIDE, NY — Teachers and parents denounced the Hunter College Campus
     Schools' reopening plan in a protest Wednesday outside the fortresslike school building,



https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           2/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY30  of 64
                                                                                                                      Patch

     alleging that administrators will put staff at risk by refusing to include coronavirus
     safety measures in place at every other school in the city.


     Staff say that Hunter will be the only public school in New York City to reopen for in-
     person classes next week without random coronavirus testing of students and teachers,
     inspections of ventilation systems in each room and contact tracing of conﬁrmed
     COVID-19 cases.


     They say administrators have claimed the school is exempt from the citywide reopening
     standards announced in a deal with the United Federation of Teachers this month
     because the K-12 school, afﬁliated with Hunter College, is run by CUNY, rather than the
     Department of Education — the only school in the city with such an arrangement.



                                                                        Subscribe



     Social studies teacher and union vice-chair Irving Kagan said teachers have tried since
     June to be included in the decision-making process leading up to the Sept. 21 reopening,
     as was required by Gov. Andrew Cuomo, only to be stonewalled by administrators. The
     plan presented to staff last month included no input from teachers, Kagan said.




https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           3/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY31  of 64
                                                                                                                      Patch




     A teacher protests Hunter College Campus Schools' planned reopening outside its Upper East Side building, Sept.
     16, 2020. (Nick Garber/Patch)


     Staff were taken aback by the details of the plan, which lacked commitments to test,
     contact trace, conduct room-by-room ventilation inspections and limit class sizes to 12
     students, among other city standards.


     "We were astonished when we got a response back saying: CUNY does one thing, DOE
     does another thing, they're two different organizations," Kagan said, referring to a Sept.
     8 email from Campus Schools Director Lisa Siegmann, which was shared with Patch.


     In particular, staff are raising alarms about the Hunter building, built to resemble an
     armory and known as "the brick prison" for its lack of windows. The building has been
     plagued by ventilation problems since long before COVID-19, but staff say
     administrators refused their requests to hire an independent inspector to examine the
     system, as the city has done for roughly 1,500 school buildings.
https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           4/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY32  of 64
                                                                                                                      Patch

     Instead, teachers say, the school only provided a memo prepared by a contractor who
     had been hired to replace the school's faulty HVAC system over the summer, which
     deemed the building safe. Staff commissioned their own critical review of the school's
     report, calling it light on details and noting that it fails to mention the COVID-19
     pandemic at all.


     Barbara Bowen, President of the CUNY staff union, said at Wednesday's protest that
     Hunter President Jennifer Raab informed staff the previous day that an independent
     inspector hired by the union would not be allowed into the school building.


     A majority of Hunter teachers have signed onto a list of demands calling on the school to
     abide by the DOE standards, math teacher and union chapter chair Tina Moore said
     Wednesday. A similar petition circulated by Hunter parent Juliana Sohn and sent to Raab
     Wednesday garnered 392 signatures.




https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           5/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY33  of 64
                                                                                                                      Patch
     Hunter social studies teacher and union vice-chair Irving Kagan speaks at a protest against the school's reopening
     plan, Sept. 16, 2020. (Nick Garber/Patch)


     "We have argued that school start remotely so that CUNY can prioritize the students'
     and the teachers' health," Moore said. "It simply has not shown the evidence that the
     facilities that they propose to use are properly ventilated."


     In a statement, Hunter spokesperson Deborah Raskin defended the reopening plan and
     said that "Hunter College and CUNY would never put the safety of our faculty, staff or
     students in jeopardy."


     To reduce density in the main building, some students will attend class at Hunter's
     Silberman School of Social Work in East Harlem, Raskin said. She said the school will
     mandate social distancing, conduct daily health screenings and add hand sanitizing
     stations.


     Raskin said the school had also installed HEPA ﬁlters in classrooms in both buildings, as
     well as UV lights and MERV-13 ﬁlters.


     School staff, though, say they've been presented with no evidence that HEPA ﬁlters were
     installed — only an air puriﬁer that was deemed inadequate by Jean Grassman, a CUNY
     professor and occupational health expert brought on by the staff union.


     Kagan, who graduated from Hunter himself before returning as a teacher, said it feels
     like administrators are "sending us out to ﬂy this airplane they're building even as we
     speak."


     "We don't even recognize the school that we have labored at for 10, or 20, or 30 years,"
     he said.


     Previous coverage: Hunter College Teachers Say School Can't Reopen Safely


        Thank (1)           Reply (1)           Share




                                                                 See more local news

                                                                         Loading...
  L   t     t N       N       b
https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           6/9
9/27/2020     Case 1:20-cv-10959-LGS
                            Teachers Denounce Document         1-11 Plan
                                              Hunter Schools' Reopening Filed  12/28/20
                                                                           At Protest | Upper EastPage
                                                                                                   Side, NY34  of 64
                                                                                                            Patch
 Latest News Nearby

       1.    Upper East Side, NY News
            Upper East Side Weekly Weather Forecast

      2.     Upper East Side, NY News
            5 New Houses For Sale In The Upper East Side Area

      3.     New York City, NY News
            Trump Tax Returns Show He Paid Nothing In 10 Of 15 Years: NYT

      4.     Upper East Side, NY News
            Hunter Teachers Vote To Strike As School Reopening Nears

      5.     Upper East Side, NY News
            These Upper East Side Bathrooms Are Open Despite The Pandemic




                                                     Find out what’s happening in your
                                                        community on the Patch app




                                                    Stay up to date on crime and safety
                                                      with the Neighbors app by Ring




  Nearby Communities
  Central Park
  New York City
  Upper West Side
  Astoria-Long Island City
  Midtown-Hell's Kitchen
  Harlem
  View All Communities

  Topics
  Arts & Entertainment
https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                 7/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY35  of 64
                                                                                                                      Patch
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                               Terms of Use          Privacy Policy

                                                       © 2020 Patch Media. All Rights Reserved.
https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           8/9
9/27/2020               Case 1:20-cv-10959-LGS
                                      Teachers Denounce Document         1-11 Plan
                                                        Hunter Schools' Reopening Filed  12/28/20
                                                                                     At Protest | Upper EastPage
                                                                                                             Side, NY36  of 64
                                                                                                                      Patch




https://patch.com/new-york/upper-east-side-nyc/teachers-denounce-hunter-schools-reopening-plan-protest                           9/9
9/27/2020                Case 1:20-cv-10959-LGS       Document
                                           Teachers Denounce          1-11Reopening
                                                             Hunter Schools' FiledPlan
                                                                                    12/28/20          Page
                                                                                       At Protest | News Break 37 of 64

        Download News Break APP   |       Add to Chrome                                   Publishers   Advertisers   About          Mission      Careers      Contact


                                                          Home      Local         Classifieds                         Your city or ZIP code                  Sign in



News Break                New York State                  New York          Teachers Denounce Hunter Schools' Reopen...


Teachers Denounce Hunter Schools' Reopening Plan At
Protest
       Upper East Side Patch
                                         Follow
       11d




                                                                                                                         Trending People

                                                                                                                                     Donald Trump
                                                                                                                                     Donald John Trump is the 45th
                                                                                                                                     President of the United States, in…

                                                                                                                                     Joe Biden
                                                                                                                                     Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                     is an American politician who is…

                                                                                                                                     Chuck Schumer
                                                                                                                                     Charles Ellis Schumer (; born
                                                                                                                                     November 23, 1950) is an…

                                                                                                                                     Mitch Mcconnell
                                                                                                                                     Mitch McConnell is a US
                                                                                                                                     Republican senator who has bee…

                                                                                                                                     Joe Montana
UPPER EAST SIDE, NY — Teachers and parents denounced the Hunter College                                                              A football enthusiast from a
Campus Schools' reopening plan in a protest Wednesday outside the fortresslike                                                       young age, Joe Montana, started…

school building, alleging that administrators will put staff at risk by refusing to include
coronavirus safety measures in place at every other school in the city. Staff...
                                                                                                                       Trending News
  COVID-19 Testing        CUNY        Coronavirus Disease 2019      COVID-19 Pandemic


  Department Of Education         City University Of New York     Protest     East Harlem


  Public Schools      School Administrators         Education And Schools     System Administrators


  United Federation Of Teachers         Silberman School Of Social Work     DOE


                                                                                                                        Golden State News Break | 9h




   Hunter       Andrew       Jennifer       Tina Moore
                                                                                                                       Report: NFL legend Joe
                Cuomo         Raab
                                                                                                                       Montana thwarts
                                                                                                                       kidnapping of grandchild
                                               Read Full Story
                                                                                                                             2899        1663       Share



Sponsored Stories
                                                                                  Recommended by




https://www.newsbreak.com/new-york/new-york/news/2063275832864/teachers-denounce-hunter-schools-reopening-plan-at-protest                                                1/4
9/27/2020               Case 1:20-cv-10959-LGS       Document
                                          Teachers Denounce          1-11Reopening
                                                            Hunter Schools' FiledPlan
                                                                                   12/28/20          Page
                                                                                      At Protest | News Break 38 of 64
                                                                                                                           The Hill | 13h
       Download News Break APP   |      Add to Chrome                                    Publishers       Advertisers   About        Mission      Careers        Contact


                                                        Home         Local       Classifieds                              Dwayne Johnson backs
                                                                                                                          Your city or ZIP code Sign in
                                                                                                                          Biden in first public
                                                                                                                          presidential endorsement
                                                                                                                              459        1622       Share




                                                                                                                          New York, NY Newsletter

Comments / 6

                                        Sign in     to post a message                                                        We will send daily local briefing to
                                                                                                                             your mailbox.

                                         View All 6 Comments
                                                                                                                               Email Address


Published by                                                                                                                                   Subscribe



      Upper East Side Patch                                                                           Follow
                                                                                                                          Paid Content                      by
Upper East Side Weekly Weather Forecast
UPPER EAST SIDE, NY — Time for your weekly weather report, as reported by Darksky. Overcast throughout
the day. Mostly cloudy throughout the day. Heavy rain starting in the afternoon. High 75, low 69. Chance of…

    Comment        Share



5 New Houses For Sale In The Upper East Side Area
UPPER EAST SIDE, NY — On the hunt for a new house nearby, but tired of browsing through the same old real-
estate listings every time you search online? You've come to the right place! To help simplify your search,…

    Comment        Share




Related
                                                                                 Recommended by



     Sponsored       1/5




  Westhampton, NY | indyeastend.com | 24d

Zeldin Delivers RNC Speech from Westhampton VFW Post
Congressman Lee Zeldin defended President Donald Trump’s handling of the coronavirus pandemic during…

    Comment        Share


https://www.newsbreak.com/new-york/new-york/news/2063275832864/teachers-denounce-hunter-schools-reopening-plan-at-protest                                                  2/4
9/27/2020                Case 1:20-cv-10959-LGS       Document
                                           Teachers Denounce          1-11Reopening
                                                             Hunter Schools' FiledPlan
                                                                                    12/28/20          Page
                                                                                       At Protest | News Break 39 of 64

Sponsored  Link
     Download News Break APP    |     Add to Chrome                                  Publishers
                                                                              Recommended by         Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Chinatown                                                                    Newport
     Chelsea                                                                      Hoboken
     Long Island City                                                             Jersey City
     Weehawken                                                                    Brooklyn
     Union City                                                                   Guttenberg
     West New York                                                                Astoria

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use Privacy Policy
                                                             © 2020 Particle Media. All Rights Reserved.
https://www.newsbreak.com/new-york/new-york/news/2063275832864/teachers-denounce-hunter-schools-reopening-plan-at-protest                                       3/4
9/27/2020             Case 1:20-cv-10959-LGS       Document
                                        Teachers Denounce          1-11Reopening
                                                          Hunter Schools' FiledPlan
                                                                                 12/28/20          Page
                                                                                    At Protest | News Break 40 of 64
                                                           © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/new-york/news/2063275832864/teachers-denounce-hunter-schools-reopening-plan-at-protest   4/4
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 41 of 64


                                                                                                                                    Log in

                                                          Mount Vernon, NY                     Follow

              News Feed                               Neighbor Posts                              Classiﬁeds             Calendar


                   BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Seasonal & Holidays
   Shared from New Rochelle, NY

   Walmart, Stop & Shop: July 4 Grocery Store Hours In
   Hudson Valley
   Find out if your local grocery store is open before heading out to shop on
   Independence Day.
   By Michael Woyton, Patch Staff
   Jul 1, 2020 4:59 pm ET

         Like 27      Share                                                                                                         Reply




https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                                  1/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 42 of 64




     Here are some of the grocery stores that will be open on Independence Day. (Lorraine Swanson/Patch)


     HUDSON VALLEY, NY — The Fourth of July holiday won't be the same amid the
     coronavirus pandemic, but families and friends still able to gather and celebrate the day
     may do so, including those in the Hudson Valley.


     And it's almost inevitable that a supply of condiments, hot dogs, potato chips and other
     July 4 classics will be forgotten on the day. Luckily, the majority of grocery stores will
     still be open to help out.


     Here are the grocery stores that will be open on the Fourth of July in the Hudson Valley,
     along with a couple of those that won't.



                                                                      Subscribe


https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                   2/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 43 of 64

     Some grocery stores are still operating under special coronavirus-related hours, so
     make sure to double-check with your neighborhood location.


     ALDI: ALDI's will be open on July 4, but has special holiday hours for the day. You'll want
     to check with your local store.


     BJ's: BJ's will remain open on Independence Day. Check with your store for holiday
     hours.


     Costco: All Costco locations are closed on July 4.


     Fairway: Fairway Markets will be open July 4. Check with your local store for hours.


     Dollar General: Dollar General is open on Independence Day, but check with your local
     store for possible adjusted hours.


     Sam's Club: Sam's Club locations will be open from 9 a.m. to 6 p.m. on the Fourth of July.


     ShopRite: ShopRite locations will be open on Independence Day. Check with your store
     for the hours.


     Stop & Shop: Stop & Shop will be open for regular hours on July 4 from 6 a.m. to 7:30
     p.m.


     Target: Target locations are open on Independence Day in 2020. Store hours will depend
     on your neighborhood location.


     Trader Joe's: All stores will be closed on July 4.


     Walmart: Walmart stores will be open for regular local hours on Independence Day.


        Thank           Reply           Share




     More from Mount Vernon

    Crime & Safety | Sep 25
    Cross County Parkway Reopens After Fatal Accident

https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                   3/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 44 of 64




    Traﬃc & Transit | Sep 26
    Motorcyclist Killed In Crash On The Hutch



    Real Estate | 6d
    5 New Mount Vernon Area Houses For Sale




                                                               See more local news



     Local Events                                                                                                      + Post event

     Upcoming

      Getting to the Point with Supreme Court Justice Stephen Breyer
      Thu, Oct 8, 2020 at 11:00 AM
      Mount Vernon, NY




                                                                  See more events



     Neighbor Posts                                                                                             + Ask a Question

              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | 4d

    Given the rise in coronavirus cases in the Hudson Valley, what's your take on trick-or-treating for
    Halloween in and around Mount Vernon?

         Thank           Reply           Share


    Local News Tip
             Robert Phifer, Neighbor
             Mount Vernon, NY | Sep 26

    Big accident on Hutchinson River Parkway under the new bridge on Lincoln tonight Friday Sept 25
https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                           4/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 45 of 64


         Thank (1)          Reply           Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 23

    Now that Mount Vernon schools have been in session for a couple of weeks, how do you feel about
    remote learning?

         Thank           Reply           Share


             Jackie Forbes-Clarke, Neighbor
             Mount Vernon, NY | Sep 15

    Need Health Coverage?
    •Not Covered under your employer’s Health Plan?
    •Have a disability, but not qualify for disability beneﬁts?
     Read more
         Thank           Reply           Share


    Local Question
             Linda Marie, Neighbor
             Mount Vernon, NY | Sep 15

    Anobody knows a good private investigator?

         Thank           Reply           Share


              Lanning Taliaferro, Patch Staff
              Mount Vernon, NY | Sep 8

    Have you volunteered at a local food bank or helped to address hunger or food insecurity in Mount
    Vernon in some other way? Tell us about your experience.

         Thank           Reply           Share



                                                           See more neighbor posts



     Local Classiﬁeds                                                                                             + Post classiﬁed

         Housing | 3d
    Roommate needed

        Lost & Found | Sep 16

https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                          5/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 46 of 64

    Steve Dariano

        Job Listing | Sep 8
    Quality Carpenter


                                                               See more classiﬁeds




 Latest News Nearby

       1.    New Rochelle, NY News
            Volunteer Opportunities Of The Week: Community Educators

      2.     Bedford-Katonah, NY News
            Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman

      3.     New City, NY News
            Crime Roundup: Attempted Murder Of Federal Ofﬁcer

      4.     Mount Vernon, NY News
            Mount Vernon To Hold Industrial Development Agency Meeting October 8, 2020

      5.     Mount Vernon, NY News
            Mount Vernon To Hold Planning Board October 7, 2020, Releases Agenda




                                                    Find out what’s happening in your
                                                       community on the Patch app




                                                   Stay up to date on crime and safety
                                                     with the Neighbors app by Ring




  Nearby Communities
https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                   6/8
10/4/2020   Case 1:20-cv-10959-LGS       Document
                              Walmart, Stop & Shop: July 4 1-11     Filed
                                                           Grocery Store    12/28/20
                                                                         Hours               Page
                                                                               In Hudson Valley | Patch 47 of 64
  Nearby Communities
  Pelham
  Bronxville-Eastchester
  New Rochelle
  Larchmont-Mamaroneck
  Scarsdale
  Englewood-Englewood Cliffs
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family
  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley        7/8
10/4/2020              Case 1:20-cv-10959-LGS       Document
                                         Walmart, Stop & Shop: July 4 1-11     Filed
                                                                      Grocery Store    12/28/20
                                                                                    Hours               Page
                                                                                          In Hudson Valley | Patch 48 of 64

  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                             Terms of Use         Privacy Policy

                                                     © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/mountvernonny/s/h5xq6/walmart-stop-shop-july-4-grocery-store-hours-hudson-valley                   8/8
10/4/2020                 Case 1:20-cv-10959-LGS        Document
                                          Walmart, Stop &                1-11StoreFiled
                                                          Shop: July 4 Grocery    Hours In12/28/20
                                                                                           Hudson Valley | Page    49 of 64
                                                                                                           News Break

        Download News Break APP         |     Add to Chrome                                        Publishers   Advertisers   About          Mission      Careers      Contact


                                                              Home        Local          Classifieds                           Your city or ZIP code                  Sign in



News Break                     New York State                  Hudson          Walmart, Stop & Shop: July 4 Grocery Sto...


Walmart, Stop & Shop: July 4 Grocery Store Hours In
Hudson Valley
        Mount Vernon Patch
                                            Follow
        07-01




                                                                                                                                  Trending People

                                                                                                                                              Donald Trump
                                                                                                                                              Donald John Trump is the 45th
                                                                                                                                              President of the United States, in…

                                                                                                                                              Joe Biden
                                                                                                                                              Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                              is an American politician who is…

                                                                                                                                              Melania Trump
                                                                                                                                              Melania Trump is the First Lady of
                                                                                                                                              the United States of America. He…

                                                                                                                                              Mark Meadows


                                                                                                                                              Kellyanne Conway
                                                                                                                                              Kellyanne Conway is an American
HUDSON VALLEY, NY — The Fourth of July holiday won't be the same amid the                                                                     political analyst and pollster, wh…
coronavirus pandemic, but families and friends still able to gather and celebrate the
day may do so, including those in the Hudson Valley.
                                                                                                                                Trending News
  Costco          Aldi        Hot Dog       Trader Joe        Shopping Hours      Hudson Valley

  Independence Day             Grocery Stores         Walmart Stores     Dollar Stores        BJ         ALDI


  Sam           Store Hours       July Holiday




                                                     Read Full Story
                                                                                                                                 Fox News | 5h



Sponsored Stories                                                                                                               Trump could be discharged
                                                                                         Recommended by                         from the hospital as soon
                                                                                                                                as Monday
                                                                                                                                      4490        4645       Share




                                                                                                                                 CBS New York | 1d


https://www.newsbreak.com/news/1593971502477/walmart-stop-shop-july-4-grocery-store-hours-in-hudson-valley                                                                          1/5
10/4/2020                   Case 1:20-cv-10959-LGS        Document
                                            Walmart, Stop &                1-11StoreFiled
                                                            Shop: July 4 Grocery    Hours In12/28/20
                                                                                             Hudson Valley | Page    50 of 64
                                                                                                             News Break

         Download News Break APP   |    Add to Chrome                                 Publishers       Advertisers   About          Mission      Careers        Contact
                                                                                                                      Trump's physician says he
                                                        Home      Local        Classifieds                            is fever-free
                                                                                                                      Your city or ZIP code and notSign in

                                                                                                                      currently on oxygen
Comments / 0
                                                                                                                             5540        6483       Share

                                        Sign in    to post a message

                                                                                                                       Hudson, NY Newsletter

Published by
        Mount Vernon Patch                                                                         Follow                We will send daily local briefing to
                                                                                                                         your mailbox.
Volunteer Opportunities Of The Week: Community Educators
HUDSON VALLEY, NY — Each week, Patch will be highlighting volunteer opportunities in the Hudson Valley.
                                                                                                                             Email Address
This will be a chance to help your community and be an opportunity to give back — perhaps in a way you…

    Comment         Share
                                                                                                                                              Subscribe


Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you missed
                                                                                                                       Paid Content                        by
any of it, here is a roundup of the most-read articles to catch you up.

    Comment         Share




Top News
                                                                              Recommended by



        Sponsored     1/5




  Hudson, NY | columbiapaper.com | 6h

Hudson man faces new, multiple charges of child sex abuse
HUDSON—Mohammed Ali, 68, of Hudson has been indicted for a second time in as many months on sex…

    1       Share



        Pelham (New York) Patch
                                                                                                   Follow
          Hudson, NY | 5h

Coronavirus Spikes; Fatal U-Turn; Deer Kills Woman
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…

    Comment         Share



  Hudson, NY | Patch | 16h


https://www.newsbreak.com/news/1593971502477/walmart-stop-shop-july-4-grocery-store-hours-in-hudson-valley                                                                2/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                           Walmart, Stop &                1-11StoreFiled
                                                           Shop: July 4 Grocery    Hours In12/28/20
                                                                                            Hudson Valley | Page    51 of 64
                                                                                                            News Break
Mid Hudson  Valley, NY CoronavirusAdd
      Download News Break APP |
                                   Updates    & News For October 4
                                      to Chrome                                            Publishers       Advertisers   About     Mission        Careers   Contact
HUDSON VALLEY, NY — There was a lot of news over the past week in the Hudson Valley. In case you misse…
                                                         Home         Local        Classifieds                             Your city or ZIP code             Sign in
    Comment          Share



  Hudson, NY | columbiapaper.com | 1d

Housing authority tries to find good help
HUDSON—A new board member, moratoriums on fees and evictions, the census and the coronavirus were…

    1       Share



        Mid Hudson Valley Patch
                                                                                                        Follow
         Hudson, NY | 21h

5 New Houses Foreclosed In The Mid Hudson Valley Area
MID HUDSON VALLEY, NY — Are you hoping to buy a new house, but don't have a lot to spend? Don't lose…

    Comment          Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 21h

HV College Tuition Ranked From Cheapest to Most Expensive Universities
Which university in the Hudson Valley costs the most to attend? The answer might surprise you. Whether…

    Comment          Share



  Hudson, NY | longisland.com | 16h

The Great Hudson River Revival Restream
The Great Hudson River Revival, the world’s oldest and largest music & environmental festival went virtual…

    Comment          Share



        Mid Hudson Valley Patch
                                                                                                        Follow
         New Rochelle, NY | 1d

Crime Roundup: Attempted Murder Of Federal Officer
HUDSON VALLEY, NY — Fatal crashes, counterfeit money and fraud were a few of the crime topics of the…

    1       Share



        InsideHook
                                                                                                        Follow
         Hudson, NY | 1d

Aston Martin Makes Home Design Debut in the Hudson River Valley
Can an iconic design sensibility in one area of everyday life be translated into another? Over the years, Asto…

    Comment          Share



        97.7 & 97.3 The Wolf
                                                                                                        Follow
         Poughkeepsie, NY | 22h

Hudson Valley Man Accused of Stealing $2,500 From Supermarket
A Hudson Valley man is accused of robbing a local supermarket. On Tuesday, Sept. 29, New York State Poli…

    Comment          Share



        Pelham (New York) Patch
                                                                                                        Follow
         Hudson, NY | 1d

Hot Real Estate; Chipotle To Open; Children Testing Positive
HUDSON VALLEY, NY — Here are the share-worthy stories from the Hudson Valley Patch network to talk…

    Comment          Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d


https://www.newsbreak.com/news/1593971502477/walmart-stop-shop-july-4-grocery-store-hours-in-hudson-valley                                                             3/5
10/4/2020                  Case 1:20-cv-10959-LGS        Document
                                           Walmart, Stop &                1-11StoreFiled
                                                           Shop: July 4 Grocery    Hours In12/28/20
                                                                                            Hudson Valley | Page    52 of 64
                                                                                                            News Break
Fake Money  Passed at Hudson Valley
      Download News Break APP |
                                    Animal Rescue Shelter
                                 Add to Chrome                                             Publishers       Advertisers   About     Mission        Careers   Contact
A Hudson Valley animal rescue shelter is in need of help after counterfeit $100 bills were passed at its store…
                                                        Home          Local       Classifieds                              Your city or ZIP code             Sign in
    1       Share



        101.5 WPDH
                                                                                                        Follow
         Poughkeepsie, NY | 2d

Cops: Two Young Girls Raped at Hudson Valley Hotel, Two Arrested
Two teens from the Hudson Valley are accused of raping two young girls at a local hotel. On June 30, the…

    Comment         Share



NEWS10 ABC | 17h

CBA boys open season with convincing win over Columbia
ALBANY, N.Y. (NEWS10) — The Suburban Council kicked off the boys soccer season Saturday morning, with…

    Comment         Share



        101.5 WPDH
                                                                                                        Follow
         Hudson, NY | 1d

Five Burger Joints That Should Expand In The Hudson Valley
Americans eat more than 50 billion hamburgers every year according to research done by PBS. Are we read…

    1       Share



        Science Times
                                                                                                        Follow
         Cairo, NY | 8h

From the City of the Dead: 59 Coffins Found in Saqqara, South of Cairo
Almost five dozens of ancient coffins were found in a necropolis, or "city of the dead," near Saqqara, south o…

    Comment         Share



  Hudson, NY | untappedcities.com | 2d

Sail Up the Hudson on a Fall Foliage Cruise
The leaves will soon be changing and there are few better ways to appreciate the vibrant colors of fall than…

    Comment         Share



  Hudson, NY | hvmag.com | 2d

Hudson Valley Movies Theaters Await the Day They Can Reopen
With no word from New York State on when movie theaters can welcome the public once more, local film…

    Comment         Share



  Yonkers, NY | yonkerstimes.com | 2d

Artist Vinnie Bagwell Among October Offerings at Hudson River Museum
The Hudson River Museum is hosting a combination of virtual and onsite events throughout October. All…

    Comment         Share



        Hudson Valley Post
                                                                                                        Follow
         Hudson, NY | 1d

Fall Foliage Quickly Moving to Peak Levels in the Hudson Valley
Is it just me or did the Hudson Valley change overnight?. First off, Happy October. Heading into last weeken…

    Comment         Share




Sponsored Link                                                                    Recommended by




https://www.newsbreak.com/news/1593971502477/walmart-stop-shop-july-4-grocery-store-hours-in-hudson-valley                                                             4/5
10/4/2020                Case 1:20-cv-10959-LGS        Document
                                         Walmart, Stop &                1-11StoreFiled
                                                         Shop: July 4 Grocery    Hours In12/28/20
                                                                                          Hudson Valley | Page    53 of 64
                                                                                                          News Break

        Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact


                                                      Home        Local       Classifieds                           Your city or ZIP code             Sign in




     Nearby Cities

     Claverack                                                                    Stottville
     Athens                                                                       Columbiaville
     Leeds                                                                        Hollowville
     Coxsackie                                                                    Mellenville
     Stuyvesant Falls                                                             Livingston
     Philmont                                                                     Climax

     Categories

     Coronavirus                                                                  Crime & Safety
     Traffic & Transit                                                            Weather
     Living                                                                       Accident
     Lifestyle                                                                    Municipal
     Real Estate                                                                  Sports
     Obituary                                                                     Education

     Recommended Cities

     NYC News                                                                     Detroit News
     Denver News                                                                  Chicago News
     Austin News                                                                  San Jose News
     Columbus News                                                                Fort Worth News
     Phoenix News                                                                 San Diego News

     Company                                                                      Local News

     About                                                                        Map
     Mission                                                                      Publishers
     Contact                                                                      Advertisers
     Careers

     Legal                                                                        Support

     Do Not Sell My Info                                                          Help Center

     Topics

     Election 2020
     Coronavirus




                                                                   Terms of Use    Privacy Policy

                                                             © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/news/1593971502477/walmart-stop-shop-july-4-grocery-store-hours-in-hudson-valley                                                      5/5
10/4/2020            Case 1:20-cv-10959-LGS        Document
                                    Wantagh High School Named 20201-11     Filed
                                                                  National Blue     12/28/20
                                                                                Ribbon              Page
                                                                                       School | Wantagh,     54 of 64
                                                                                                         NY Patch


                                                                                                                                           Log in

                                                   Wantagh-Seaford, NY                     Follow

             News Feed                            Neighbor Posts                           Classiﬁeds                          Calendar


                BREAKING: » Trump's Health In Question Days Into Coronavirus Diagnosis


   Schools


   Wantagh High School Named 2020 National Blue Ribbon
   School
   The school will receive an engraved plaque and a Blue Ribbon ﬂag. An award
   ceremony is scheduled for Nov. 5-6 in National Harbor, Maryland.
   By Daniel Hampton, Patch Staff
   Sep 24, 2020 5:16 pm ET

        Like 137     Share                                                                                                                 Reply




https://patch.com/new-york/wantagh/wantagh-high-school-named-2020-national-blue-ribbon-school?utm_source=&utm_medium=rss&utm_term=schools&utm_cam…   1/5
10/4/2020            Case 1:20-cv-10959-LGS        Document
                                    Wantagh High School Named 20201-11     Filed
                                                                  National Blue     12/28/20
                                                                                Ribbon              Page
                                                                                       School | Wantagh,     55 of 64
                                                                                                         NY Patch
    Wantagh High School was recognized as a 2020 National Blue Ribbon School, U.S. Secretary of Education Betsy
    DeVos announced Thursday. (Daniel Hampton/Patch)


    WANTAGH, NY — Wantagh High School has been recognized as a 2020 National Blue
    Ribbon School for the second time. U.S. Secretary of Education Betsy DeVos made the
    announcement Thursday.


    Wantagh High School was one of the early honorees in the 38-year-old program as a
    1997-98 Blue Ribbon School.


    Superintendent John McNamara said he couldn't be more proud of the faculty, staff and
    students.



                                                                 Subscribe



    "The National Blue Ribbon Schools program recognition is a ﬁne testament to the
    relentless work, exemplary commitment and community collaboration in ensuring that
    students graduate ready to embrace 21st century learning and become productive
    members of society," he said in a news release.


    The Blue Ribbon program is part of a larger effort to identify schools that have
    educational programs that demonstrate effective school leadership and instructional
    practices. Wantagh High School was nominated by state ofﬁcials as an Exemplary High
    Performing School for its performance in reading/ English language arts and
    mathematics, as well as other academic indicators such as attendance, graduation rate,
    state assessment and participation rates.


    "We are so proud of the students, teachers and administrators at Wantagh High School
    for once again being awarded the National Blue Ribbon of Excellence," Marc Ferris,
    assistant superintendent for instruction said in a statement. "Wantagh High School is a
    caring, safe and academically outstanding learning environment for our students
    because of the hard work, dedication, and commitment of our teachers and staff. I feel
    fortunate to be a part of such an outstanding learning community."




https://patch.com/new-york/wantagh/wantagh-high-school-named-2020-national-blue-ribbon-school?utm_source=&utm_medium=rss&utm_term=schools&utm_cam…   2/5
10/4/2020            Case 1:20-cv-10959-LGS        Document
                                    Wantagh High School Named 20201-11     Filed
                                                                  National Blue     12/28/20
                                                                                Ribbon              Page
                                                                                       School | Wantagh,     56 of 64
                                                                                                         NY Patch

    Wantagh High School will receive an engraved plaque and a Blue Ribbon ﬂag. The award
    ceremony is scheduled for Nov. 5-6 in National Harbor, Maryland.


    Principal Paul Guzzone said the designation places Wantagh High School on the list of
    the nation's most prestigious schools.


    "I am extremely proud and honored to lead this school community which prioritizes
    excellence in education and affords students opportunities to succeed in all areas. I join
    the community in celebrating this momentous achievement," he said.


       Thank          Reply          Share




                                                          See more local news

                                                                  Loading...
 Latest News Nearby

      1.     Wantagh-Seaford, NY News
            Wantagh-Seaford Weekly Weather Forecast

      2.     Wantagh-Seaford, NY News
            Wantagh-Seaford: Check Out 5 Nearby Homes For Sale

      3.     Lindenhurst, NY News
            Bicyclist Killed After Being Struck By Box Truck In Copiague

      4.     Yorktown-Somers, NY News
            NY Rolls Out Phone App To ID Coronavirus Infections [POLL]

      5.     Across America, US News
            13 Good News Stories: ‘She Gave So Mommy Could Live’; Family Pies




                                                Find out what’s happening in your
                                                   community on the Patch app




https://patch.com/new-york/wantagh/wantagh-high-school-named-2020-national-blue-ribbon-school?utm_source=&utm_medium=rss&utm_term=schools&utm_cam…   3/5
10/4/2020            Case 1:20-cv-10959-LGS        Document
                                    Wantagh High School Named 20201-11     Filed
                                                                  National Blue     12/28/20
                                                                                Ribbon              Page
                                                                                       School | Wantagh,     57 of 64
                                                                                                         NY Patch



                                               Stay up to date on crime and safety
                                                 with the Neighbors app by Ring




  Nearby Communities
  Bellmore
  Massapequa
  Merrick
  Levittown
  East Meadow
  Freeport
  View All Communities

  Topics
  Arts & Entertainment
  Business
  Classiﬁeds
  Community Corner
  Crime & Safety
  Health & Fitness
  Home & Garden
  Kids & Family

  Local Voices
  Neighbor Posts
  Obituaries
  Personal Finance
  Pets
  Politics & Government
  Real Estate
  Restaurants & Bars
  Schools
  Seasonal & Holidays
  Sports
  Traﬃc & Transit
  Travel
  Weather

https://patch.com/new-york/wantagh/wantagh-high-school-named-2020-national-blue-ribbon-school?utm_source=&utm_medium=rss&utm_term=schools&utm_cam…   4/5
10/4/2020            Case 1:20-cv-10959-LGS        Document
                                    Wantagh High School Named 20201-11     Filed
                                                                  National Blue     12/28/20
                                                                                Ribbon              Page
                                                                                       School | Wantagh,     58 of 64
                                                                                                         NY Patch


  Corporate Info
  About Patch
  Careers


  Partnerships
  Advertise on Patch


  Support
  FAQs
  Contact Patch
  Community Guidelines
  Posting Instructions




                                                         Terms of Use       Privacy Policy

                                                 © 2020 Patch Media. All Rights Reserved.




https://patch.com/new-york/wantagh/wantagh-high-school-named-2020-national-blue-ribbon-school?utm_source=&utm_medium=rss&utm_term=schools&utm_cam…   5/5
10/4/2020                Case 1:20-cv-10959-LGS
                                          Wantagh HighDocument       1-11
                                                       School Named 2020      Filed
                                                                         National      12/28/20
                                                                                  Blue Ribbon           Page
                                                                                              School | News Break59 of 64

       Download News Break APP     |    Add to Chrome                                    Publishers   Advertisers   About          Mission      Careers      Contact


                                                         Home        Local       Classifieds                         Your city or ZIP code                  Sign in



News Break                New York State                 Wantagh          Wantagh High School Named 2020 National ...


Wantagh High School Named 2020 National Blue Ribbon
School
      Wantagh-Seaford Patch
                                         Follow
      9d




                                                                                                                        Trending People

                                                                                                                                    Donald Trump
                                                                                                                                    Donald John Trump is the 45th
                                                                                                                                    President of the United States, in…

                                                                                                                                    Joe Biden
                                                                                                                                    Joseph Robinette "Joe" Biden, Jr.
                                                                                                                                    is an American politician who is…

                                                                                                                                    Melania Trump
                                                                                                                                    Melania Trump is the First Lady of
                                                                                                                                    the United States of America. He…

                                                                                                                                    Mark Meadows


                                                                                                                                    Kellyanne Conway
                                                                                                                                    Kellyanne Conway is an American
WANTAGH, NY — Wantagh High School has been recognized as a 2020 National Blue                                                       political analyst and pollster, wh…
Ribbon School for the second time. U.S. Secretary of Education Betsy DeVos made the
announcement Thursday. Wantagh High School was one of the early honorees in the
38-year-old program as a 1997-98 Blue Ribbon School. Superintendent...                                                Trending News

  National Harbor       Maryland       Secondary School        National Blue Ribbon Schools Program


  Graduate School        High School Students        Graduate Students       Graduate Programs


  Wantagh High School Named 2020 National Blue Ribbon School


  National Blue Ribbon Of Excellence         The National Blue Ribbon Schools     Marc Ferris
                                                                                                                       Axios | 1d
  Dedication        Principal Paul Guzzone       Graduation Rate

                                                                                                                      GOP fears worst yet to
                                                                                                                      come
                                                                                                                            3317        5283       Share
Betsy Devos




                                               Read Full Story


Sponsored Stories
                                                                                 Recommended by                        NBC News | 1d




https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                                  1/6
10/4/2020              Case 1:20-cv-10959-LGS  Wantagh HighDocument       1-11
                                                            School Named 2020       Filed
                                                                              National      12/28/20
                                                                                       Blue Ribbon            Page
                                                                                                    School | News  Break60 of 64

       Download News Break APP | Add to Chrome                              Publishers     Advertisers        TrumpMission
                                                                                                            About           'doing Careers
                                                                                                                                    very well'
                                                                                                                                            Contact

                                                                                                              during first night at Walter
                                               Home        Local     Classifieds                              Your city or ZIP code        Sign in
                                                                                                              Reed hospital for Covid-19
                                                                                                              treatment
                                                                                                                    5222     11165      Share




                                                                                                                Wantagh, NY Newsletter




Comments / 2                                                                                                      We will send daily local briefing to
                                                                                                                  your mailbox.
                                       Sign in     to post a message
                                                                                                                    Email Address

                                        View All 2 Comments
                                                                                                                                 Subscribe


Published by
                                                                                                                Paid Content                 by
      Wantagh-Seaford Patch                                                                        Follow

Wantagh-Seaford Weekly Weather Forecast
What to expect from the weather this week in the Wantagh-Seaford area. WANTAGH-SEAFORD, NY — Here's
your weather forecast for the week ahead, as reported by Darksky. Clear throughout the day. High 67, low 5…

    Comment         Share



Wantagh-Seaford: Check Out 5 Nearby Homes For Sale
See the latest houses available in the Wantagh-Seaford area. WANTAGH-SEAFORD, NY — On the hunt for a
new home, and want to get a better feel for what's available near you? Need some assistance finding the…

    Comment         Share




Top News
                                                                                Recommended by



     Sponsored       4/5




      Daily Voice
                                                                                                   Follow
        Seaford, NY | 6h

29-Year-Old Killed In Two-Vehicle Crash On Seaford Oyster Bay Expressway


https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                 2/6
10/4/2020                Case 1:20-cv-10959-LGS
                                          Wantagh HighDocument       1-11
                                                       School Named 2020      Filed
                                                                         National      12/28/20
                                                                                  Blue Ribbon           Page
                                                                                              School | News Break61 of 64
A man was killed in a two-vehicle crash overnight
       Download News Break APP |
                                                   on the Seaford Oyster Bay Expressway. ItPublishers
                                         Add to Chrome
                                                                                            happened on…Advertisers   About     Mission        Careers   Contact

    Comment         Share
                                                         Home         Local        Classifieds                         Your city or ZIP code             Sign in

       Garden City Patch
                                                                                                      Follow
         Garden City, NY | 6h

Drunk Man Was Driving On Wrong Side Of Road: Garden City Police
GARDEN CITY, NY — The Garden City Police Department reported the following incidents for the week endin…

    Comment         Share



       Massapequa Patch
                                                                                                      Follow
         Massapequa, NY | 6h

Massapequa Home Vandalized: Nassau County Police
MASSAPEQUA, NY — The Nassau County Police Department reported the following incidents in the…

    Comment         Share



       Port Washington Patch
                                                                                                      Follow
         Port Washington, NY | 5h

5 New Port Washington Area Properties For Sale
PORT WASHINGTON, NY — On the hunt for a new house, and want to get a better feel for what's available…

    Comment         Share



       Malverne-Lynbrook Patch
                                                                                                      Follow
         Lynbrook, NY | 4h

Malverne-Lynbrook: 5 Newest Homes To Hit The Market
Here are the most recently listed homes available in the Malverne-Lynbrook area. MALVERNE-LYNBROOK, N…

    Comment         Share


  Levittown, NY | msn.com | 14h

Wow! Levittown Home Makes For Perfect Entertaining Space
LEVITTOWN, NY — This week's "Wow House!" is a four-bedroom, three-bathroom home on Hub Lane in…

    Comment         Share



  Westbury, NY | msn.com | 15h

New LIRR bridge eliminating street-level crossing
A new LIRR bridge is going into place this weekend in Nassau County. The bridge is being installed above…

    Comment         Share



Herald Community Newspapers | 7h

Five Towns Kiwanis raises over $25,000 at golf outing
The coronavirus crisis is threatening many of the important businesses you rely on every day, but don't let it…

    Comment         Share



       Babylon Village Patch
                                                                                                      Follow
         Copiague, NY | 6h

Bicyclist Killed After Being Struck By Box Truck In Copiague
COPIAGUE, NY — A bicyclist was killed after being struck by a truck in Copiague on Saturday night, accordin…

    Comment         Share



       Lindenhurst Patch
                                                                                                      Follow
         Lindenhurst, NY | 4h

Lindenhurst: 5 Newest Homes To Hit The Market
LINDENHURST, NY — When you're in the market for some new digs, keeping tabs on all the latest listings ca…

https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                           3/6
10/4/2020                  Case 1:20-cv-10959-LGS
                                            Wantagh HighDocument       1-11
                                                         School Named 2020      Filed
                                                                           National      12/28/20
                                                                                    Blue Ribbon           Page
                                                                                                School | News Break62 of 64
    Comment       Share
       Download News Break APP |          Add to Chrome                                    Publishers       Advertisers   About     Mission        Careers   Contact



  Oyster Bay, NY | longisland.com | 16h
                                                          Home        Local        Classifieds                             Your city or ZIP code             Sign in
Oyster Bay Market
A partnership with the Oyster Bay Main Street Association and Mockingbird Wings our next Oyster Bay…

    Comment            Share



         The Staten Island Advance
                                                                                                        Follow
          Brooklyn, NY | 7h

As NYC’s infection rate rises, what would trigger mass school closures?
NEW YORK, N.Y. -- Nearly half a million students returned for in-person learning as of this week, but as the…

    4       Share



         Merrick Patch
                                                                                                        Follow
          Rockville Centre, NY | 1d

Driver In Boy Scout's Death Gets Max Sentence: LI Week In Review
LONG ISLAND, NY — Here are some of the biggest stories that Long Island Patches covered this week. In an…

    Comment            Share



         Sachem Patch
                                                                                                        Follow
          Brookhaven, NY | 5h

Sachem: 5 Newest Homes To Hit The Market
SACHEM, NY — When you're looking for a new home, keeping tabs on all the latest listings can take hours o…

    Comment            Share


  Queens, NY | amny.com | 6h

NYC SHOOTINGS: Shooter causes Brooklyn crash, three shot in Queens drive-by
Sign up for our COVID-19 newsletter to stay up-to-date on the latest coronavirus news throughout New York…

    12       Share



         The Fordham Observer
                                                                                                        Follow
          New York, NY | 9h

Reopening the Underground Market
As COVID-19 cases have stabilized in New York City for the past several months, various industries have…

    Comment            Share



  Queens, NY | abc7ny.com | 10h

NYC shooting: 3 wounded after gunfire in Queens
JAMAICA, Queens (WABC) -- Several people were shot in Queens Saturday night. The incident happened jus…

    4       Share



  Queens, NY | queenseagle.com | 7h

Koslowitz, Jewish leaders denounce anti-Semitic coverage of COVID rise
Members of the Queens Jewish Community Council, faith leaders and elected officials gathered outside the…

    12       Share



         Daily Voice
                                                                                                        Follow
          Manhasset, NY | 1d

Pair Of 22-Year-Olds Caught With Heroin, Cocaine At Long Island Mall
Two men face criminal charges after police, who searched their vehicle after smelling marijuana, allegedly…

    1       Share



https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                               4/6
10/4/2020                Case 1:20-cv-10959-LGS
                                          Wantagh HighDocument       1-11
                                                       School Named 2020      Filed
                                                                         National      12/28/20
                                                                                  Blue Ribbon           Page
                                                                                              School | News Break63 of 64

      Deer Park-North
       Download        Babylon
                News Break APP Patch
                               |     Add to Chrome                                     Publishers       Advertisers   About     Mission        Careers   Contact
                                                                                                    Follow
        Babylon, NY | 10h

Importance Of Dialing 811 In Babylon                  Home         Local        Classifieds                            Your city or ZIP code             Sign in
Nationally every nine minutes, an underground utility line is damaged because someone didn't contact 8-1-1…

    Comment          Share




Sponsored Link                                                                 Recommended by




     Nearby Cities

     Seaford                                                                       Massapequa
     Bellmore                                                                      Merrick
     North Massapequa                                                              East Meadow
     North Merrick                                                                 Levittown
     Massapequa Park                                                               Roosevelt
     Freeport                                                                      Uniondale

     Categories

    Coronavirus                                                                    Crime & Safety
    Traffic & Transit                                                              Weather
    Living                                                                         Accident
    Lifestyle                                                                      Municipal
    Real Estate                                                                    Sports
    Obituary                                                                       Education

    Recommended Cities

    NYC News                                                                       Detroit News
    Denver News                                                                    Chicago News
    Austin News                                                                    San Jose News
    Columbus News                                                                  Fort Worth News
    Phoenix News                                                                   San Diego News

    Company                                                                        Local News

     About                                                                         Map
     Mission                                                                       Publishers
     Contact                                                                       Advertisers
     Careers

     Legal                                                                         Support

     Do Not Sell My Info                                                           Help Center

     Topics
https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                           5/6
10/4/2020             Case 1:20-cv-10959-LGS
                                       Wantagh HighDocument       1-11
                                                    School Named 2020      Filed
                                                                      National      12/28/20
                                                                               Blue Ribbon           Page
                                                                                           School | News Break64 of 64
     Topics
       Download News Break APP   |   Add to Chrome                                   Publishers     Advertisers   About     Mission        Careers   Contact
     Election 2020
     Coronavirus
                                                     Home        Local       Classifieds                           Your city or ZIP code             Sign in




                                                                  Terms of Use    Privacy Policy

                                                            © 2020 Particle Media. All Rights Reserved.




https://www.newsbreak.com/new-york/wantagh/news/2069294218037/wantagh-high-school-named-2020-national-blue-ribbon-school                                       6/6
